Exhibit 99 ZBB Energy Corporation Reports Fiscal Year 2013 Net Loss Decrease of $1.8 Million Commercial Product Sales in Fiscal 2013 More than Tripled From Prior Year MILWAUKEE, WI – (Marketwire – Sept. 27, 2013) – ZBB Energy Corporation (NYSE MKT: ZBB), a leading developer of intelligent, renewable energy power platforms and hybrid vehicle control systems, today announced its financial results for its fourth quarter and fiscal year ended June 30, 2013. On September 27, 2013 the Company closed a preferred stock and warrant financing transaction for gross proceeds of $3.0 million. The net proceeds from the transactions will be used to meet the Company’s working capital needs and for general corporate purposes while the Company works toward finalizing strategic relationships with large, multi-national partners. Financial results for the fiscal year ended June 30, 2013 as compared to the year ended June 30, 2012 were: · Product sales increased 224% to $7,305,516 from $2,252,412. · Product sales gross profit increased to $1,030,239 compared to $184,704 in the prior year. · Total revenues, including engineering and development revenue, increased 61% to $7,723,699 from $4,805,568. · Net loss decreased to $11,878,915 compared to $13,710,226. The decrease in net loss is due primarily to the increase in commercial gross profit, reduction in engineering and development costs and lower interest expense. · Loss per share declined to ($0.15) from ($0.37). Financial results for the three months ended June 30, 2013 as compared to the three months ended June 30, 2012 included: · Product sales increased 9.1% to $933,180 from $855,459. · Product sales gross profit of $177,263 compared to a loss of $115,268 in the prior year quarter. · Total revenues, including engineering and development revenue, decreased 4.5% to $1,033,180 from $1,081,499. · Net loss decreased to $3,088,356 compared to $5,831,581. The decrease in net loss is due primarily to the reduction in advanced engineering and development costs and lower interest expense. · Loss per share declined to ($0.03) from ($0.13). Financial Position The Company’s backlog is currently $5.0 million, unchanged compared to May 13, 2013. The Company ended fiscal 2013 with total assets of $13.1 million, including $1.1 million in cash and $446,925 in accounts receivable. Anticipated collections in the first quarter of fiscal year 2014 associated with current backlog and current accounts receivable are anticipated to be approximately $2.5 million. The current rate of cash consumed by operating expenses is approximately $800,000 per month and inventory purchases to support the current backlog are approximately $200,000 per month. The Company is aggressively pursuing additional sales orders and other sources of funding, including expansion of contract engineering and development programs through strategic partners.The Company has sufficient capital to fund operations through the second quarter of fiscal year 2014. Fourth Quarter Highlights During the fourth quarter of fiscal year 2013, the Company’s major accomplishments included: · Secured bank financing of $1,140,000 guaranteed by The Export-Import Bank of the United States to finance export of ZBB Energy's power control and storage systems. · Received Australian research tax refund credit of $192,000. · Participated as a panel expert on energy storage at the AGRION Energy Storage Economics 2.0 for New York City and Beyond event in New York, NY. · Shipped the 40 unit Beachcomber unit for commissioning this fall on the island of Tetiaroa in French Polynesia.See their video at link. · Shipped the previously announced order from BPC Engineering (Moscow, Russia) for a complete ZBB EnerSystem, consisting of a ZBB EnerStore® flow battery and ZBB EnerSection® power and control center. · Received two follow-on orders from Lotte Chemical in South Korea, for a ZBB EnerSystem consisting of five ZBB EnerStore flow batteries, totaling 250 kWh, and a ZBB EnerSection power and control center that connects the flow batteries and PV solar arrays to the AC grid via a 125 kW grid-tie inverter.In addition, Lotte has placed an order for three (3) EnerStore modules in unassembled kit form that will be used to conduct assembly training. · Closed a prototype development order for a large utility.The prototype development includes two units that provide power conditioning and voltage control on distribution feeders.Follow-on orders are expected after successful utility testing of the prototypes. · Closed a military related order for 15 custom developed converters.Follow-on orders are somewhat dependent on military funding. · Successfully commissioned a “first-in-world” multi-generation source ZBB EnerSystem that provides uninterrupted power to DC voltage lighting loads, rack power to servers and other miscellaneous loads at VISA’s flagship data center. · Commissioned a “first-ever” ZBB EnerSection with lead acid batteries in a utility-owned demonstration facility with onsite polar PV and wind turbine generation. · Announced two distinct technology initiatives to enhance the performance of the cell stacks utilized in the current ZBB EnerStore 50kWh project, and to develop a low cost 500 kWh flow battery system that leverages these performance gains. Subsequent to the end of the fiscal year, the company’s joint venture partner Meineng Energy completed the third-party compliance validation of the ZBB EnerStore battery as meeting the requirements of Standard GBZ2.1-2007 of the National Institute for Occupational Safety and Health (NIOSH) for use in the People's Republic of China. “While we continue to see positive developments that will drive the long-term storage market, our order flow and revenue recognition have been uneven over the past year and we expect this unevenness to continue for the near future,” said Eric C. Apfelbach, President and CEO. “Our funnel includes some large orders that could provide a substantial uptick to our FY 2014 results.However, closing these orders depends in part on DOD sequester relief, policy changes in utility regulations and increased adoption of our ZBB EnerSystem into smart building applications and remote island applications.We believe the best strategy to accelerate our growth near-term is through strategic partnerships that offer ZBB improved balance sheet strength, supply chain cost reductions and leveraging global sales channels.Success in these strategic partnerships, I believe, will accelerate the initiatives needed for ZBB to achieve cash flow breakeven and profitability.” Conference call – September 30, 2013 – 4:30 p.m. Eastern Daylight Time (3:30 p.m. CDT) Earlier this morning, the Company’s financial printer inadvertently issued our Form 10-K without approval or authorization. As previously announced, he Company will hold a conference call on Monday, September 30, 2013 at 4:30 p.m. Eastern Daylight Time (3:30 p.m. Central Daylight Time) to discuss results for its fourth quarter and fiscal year ended June 30, 2013. To participate in the call, please dial 1-888-455-2311 for domestic callers and-1-719-325-2309 for international callers. The participant passcode is 9827907. The call will be available for replay at 1-888-203-1112 for domestic callers, and 1-719-457-0820, for international callers. The replay passcode is 9827907. The conference call will also be available for replay via the investor relations section of the Company’s website at www.zbbenergy.com until December 31, 2013. [ ZBB ENERGY CORPORATION Consolidated Statements of Operations Three months ended June 30, Year ended June 30, Revenues Product sales $ Engineering and development Total Revenues Costs and Expenses Cost of product sales Cost of engineering and development Advanced engineering and development Selling, general, and administrative Depreciation and amortization Total Costs and Expenses Loss from Operations ) Other Income (Expense) Equity in loss of investee company ) Interest income Interest expense ) Other income (expense) - - ) Total Other Income (Expense) Loss before provision (benefit) for Income Taxes ) Provision (benefit) for Income Taxes ) Net loss ) Net loss attributable to noncontrolling interest Net Loss Attributable to ZBB Energy Corporation $ ) $ ) $ ) $ ) Net Loss per share Basic and diluted ) Weighted average shares-basic and diluted ZBB ENERGY CORPORATION Consolidated Balance Sheets Year ended June 30, Assets Current assets: Cash and cash equivalents $ $ Restricted cash on deposit Accounts receivable, net Inventories Prepaid and other current assets Refundable income tax credit Total current assets Long-term assets: Property, plant and equipment, net Investment in investee company Intangible assets, net Goodwill Total assets $ $ Liabilities and Equity Current liabilities: Bank loans and notes payable $ $ Accounts payable Accrued expenses Customer deposits Accrued compensation and benefits Total current liabilities Long-term liabilities: Bank loans and notes payable Total liabilities Equity Series A preferred stock ($0.01 par value, $10,000 face value) 10,000,000 authorized and no shares issued - - Common stock ($0.01 par value); 150,000,000 authorized, 88,538,801 and 72,977,248 shares issued and outstanding as of June 30, 2013 and 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total ZBB Energy Corporation Equity Noncontrolling interest Total equity Total liabilities and equity $ $ ZBB Energy Corporation Consolidated Statements of Cash Flows Year ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of property, plant and equipment Amortization of intangible assets Stock-based compensation Equity in loss of investee company Payment of interest with common stock - Amortization of discounts and debt issuance costs on notes payable Non-cash expense attributed to accretion of note payable - Changes in assets and liabilities Accounts receivable ) Inventories ) Prepaids and other current assets ) ) Refundable income taxes ) Accounts payable ) Accrued compensation and benefits ) Accrued expenses ) Customer deposits ) Net cash used in operating activities ) ) Cash flows from investing activities Expenditures for property and equipment ) ) Investment in investee company - ) Deposits of restricted cash - ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuance of notes payable Repayments of bank loans and notes payable ) ) Notes payable issuance costs ) ) Proceeds from issuance of Series A preferred stock - Proceeds from issuance of common stock Common stock issuance costs ) ) Proceeds from noncontrolling interest Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ About ZBB Energy Corporation ZBB Energy Corporation (NYSE MKT: ZBB) designs, develops, and manufactures advanced energy storage, power electronic systems, and engineered custom and semi-custom products targeted at the growing global need for distributed renewable energy, energy efficiency, power quality, and grid modernization. ZBB and its power electronics subsidiary, Tier Electronics, LLC, have developed a portfolio of integrated power management platforms that combine advanced power and energy controls plus energy storage to optimize renewable energy sources and conventional power inputs whether connected to the grid or not. Tier Electronics participates in the energy efficiency markets through their hybrid vehicle control systems, and power quality markets with their line of regulation solutions. Together, these platforms solve a wide range of electrical system challenges in global markets for utility, governmental, commercial, industrial and residential end customers. Founded in 1986, ZBB's platforms ensure optimal efficiencies today, while offering the flexibility to adapt and scale to future requirements. ZBB's corporate offices, engineering and development, and production facilities are located in Menomonee Falls, WI, USA with a research facility also located in Perth, Western Australia. ZBB is in a joint venture with Meineng Energy, a $1 billion provider of leading-edge energy storage systems and solutions to the greater China market. For more information, visit: www.zbbenergy.com. Safe Harbor Statement Certain statements made in this press release contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities and Exchange Act of 1934, as amended that are intended to be covered by the "safe harbor" created by those sections. Forward-looking statements, which are based on certain assumptions and describe our future plans, strategies and expectations, can generally be identified by the use of forward-looking terms such as "believe," "expect," "may," "will," "should," "could," "seek," "intend," "plan," "estimate," "anticipate" or other comparable terms. Forward-looking statements in this press release may address the following subjects among others: statements regarding the sufficiency of our capital resources, expected operating losses, expected revenues, expected expenses and our expectations concerning our business strategy. Forward-looking statements involve inherent risks and uncertainties which could cause actual results to differ materially from those in the forward-looking statements, as a result of various factors including those risks and uncertainties described in the Risk Factors and in Management's Discussion and Analysis of Financial Condition and Results of Operations sections of our most recently filed Annual Report on Form 10-K and our subsequently filed Quarterly Reports on Form 10-Q. We urge you to consider those risks and uncertainties in evaluating our forward-looking statements. We caution readers not to place undue reliance upon any such forward-looking statements, which speak only as of the date made. Except as otherwise required by the federal securities laws, we disclaim any obligation or undertaking to publicly release any updates or revisions to any forward-looking statement contained herein (or elsewhere) to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. Investor Relations Contact: David Mossberg Three Part Advisors, LLC 817-310-0051
